Exhibit 10.48

 

FEDERAL HOME LOAN BANK OF CINCINNATI

 

Blanket Agreement for Advances
and
Security Agreement

 

 

 

 

Cincinnati, Ohio

 

 

 

 

 

Received:

 

December 7, 2000

 

Dated:

 

November 30, 2000

 

 

NCB Savings Bank, FSB

 

The principal place of business of which is located at 139 S. High St.,
Hillsboro, Ohio  45133 (hereinafter called the “Borrower”), in consideration of
advances (as further defined in Section 1 below) or other financial
accommodations heretofore or at anytime hereafter made or granted to Borrower
and any affiliate of Borrower by the FEDERAL HOME LOAN BANK OF CTNC1NNATI
(hereinafter called the “Bank”), hereby grants to the Bank a security interest
in and collateral assignment of all of the Borrower’s assets or rights to the
extent listed and defined in Section 2 below and hereunder, and in any Addendum
hereto, now or hereafter acquired, and all proceeds and products thereof, cash
or non-cash, to secure the payment of all such advances and all other
indebtedness and liabilities of the Borrower to the Bank, now existing or
hereafter arising, plus interest thereon and all costs of collection and legal
expenses incurred by the Bank in collecting and/or enforcing any of such
liabilities or realizing on the security given hereby (hereinafter collectively
called the “Obligations”).

 

1.                                       APPLICATION AND AUTHORITY FOR ADVANCES;
REPAYMENT; INTEREST AFTER MATURITY.  Pursuant to the Federal Home Loan Bank Act
of 1932, as amended, and all relevant rules and regulations in effect thereunder
(hereinafter collectively the “Act”), the Bank makes available loans to its
members and certain qualified non-member mortgagees (hereinafter referred to as
“advances”), which advances shall be used by such members and their affiliates
for the purposes specified in the Act.  The procedures and the form of
application for such advances shall be as specified within the “Advance
Programs” in effect from time to time as adopted by the Board of Directors of
the Bank as part of its “Credit Policy”.  . The Borrower shall furnish to the
Bank a certified copy of a resolution of the Borrower’s Board of Directors (or
other governing body) specifying certain of the Borrower’s officers or other
employees who are authorized to apply for, amend and renew such advances from
the Bank.  Generally, all applications for advances shall be made by such
specified persons in writing, except that applications may be made by facsimile
on the conditions set out in the Credit Policy only if applications for advances
by facsimile are then permitted by the Credit Policy. However, unless the Bank
shall be otherwise notified by the Borrower in writing, the Bank may honor any
form of request, including an oral request, for disbursements of
previously-approved applications

 

--------------------------------------------------------------------------------


 

for advances.  The Bank’s records of such advances to the Borrower shall be
rebuttable evidence of such advance and of the Borrower’s agreement to repay
same in accord with the Advance Programs  Further, notwithstanding the
particular repayment schedule or interest rates specified in the Advance
Programs, or within the notice of approval from the Bank as to any such advance,
interest shall be assessed against past-due principal an/or interest (whether
past due because of maturity, acceleration or otherwise), or, at the Bank’s
option upon any event of default occurring and continuing hereunder, at a
default rate as outlined the Credit Policy.

 

2.                                       SECURED PROPERTY LISTING AND
DEFINITION.  The following collateral shall be included in the Bank’s security
interest (as noted in the box by each category) and all of such items, together
with all shares of the Bank owned by Borrower and such other collateral as may
from time to time be specified in separate agreements between the Bank and the
Borrower or between the Bank and any affiliate of the Borrower (each such
separate agreement hereinafter sometimes called an “Addendum”), or which are
otherwise pledged to the Bank or in which the Bank takes a security interest or
collateral assignment, if any, shall hereinafter collectively be called the
“secured property”:

 

(a)                                  Obligations of the United States of
America, or obligations fully guaranteed by the United States of America or
other securities (whether certificated or uncertificated), investment property,
financial assets, security entitlements, accounts or other equity or ownership
interests in any corporation, partnership, limited liability company, trust or
other entity, association or organization, including without limitation any
affiliate which holds or may hold, directly or indirectly, transferred assets of
the Borrower, which obligations or securities are approved by the Bank as
eligible collateral security and delivered to the Bank’s possession or (at the
Bank’s sole discretion) are otherwise in the Bank’s control or subject to an
acceptable negative pledge, which obligations or securities are to be treated as
secured property (whether hereunder or pursuant to other agreements with the
Bank), and all replacements therefor and proceeds thereof (hereinafter called
“Securities Collateral”).

 

(b)                                 Specific one to four family residential
mortgages and/or one to four family residential deeds of trust in favor of the
Borrower or an affiliate of Borrower, as the case may be, as mortgagee, and the
notes or other instruments evidencing the indebtedness secured thereby, and
complying with the requirements of the Act and all replacements therefor and
proceeds thereof (hereinafter sometimes called “Specific Mortgage Collateral”).

 

(c)                                100% of the Borrower’s one to four family
mortgage portfolio i.e., each and every one to four family residential mortgage
or one to four family residential deed of trust in favor of the Borrower or an
affiliate of Borrower, as the case may be, as mortgagee, and the notes or other
instruments evidencing indebtedness secured thereby, or any participation or
residual interest therein, complying with the requirements of the Act and
meeting the requirements of Sections 5(b) and 5(e) below, whether now existing
or hereafter acquired) and all replacements therefor and proceeds thereof
(hereinafter sometimes called “Blanket One to Four Mortgage Collateral”).

 

(d)                                 100% of the Borrower’s multi-family mortgage
portfolio (i.e., each and

 

2

--------------------------------------------------------------------------------


 

every five or more family residential mortgage or five or more family
residential deed of trust in favor of the Borrower or an affiliate of Borrower,
as the case may be, as mortgagee, and the notes or other instruments evidencing
indebtedness secured thereby, or any participation or residual interest therein,
complying with the requirements of the Act and meeting the requirements of
Sections 5(b) and 5(e) below, whether now existing or hereafter acquired) and
all replacements therefor and proceeds thereof (hereinafter the “Blanket
Multi-Family Mortgage Collateral,” and, along with the interests of the Bank
specified in Section 2(c) above, collectively called “Blanket Mortgage
Collateral”).

 

3.                                       EVIDENCE OF SECURED PROPERTY;
MAINTENANCE OF COLLATERAL LEVEL.  The Borrower agrees to deliver to the Bank
such evidence of eligibility to borrow hereunder, its interest in the secured
property and of availability of same for use as collateral pursuant hereto, in
accordance with the Credit Policy and as the Bank may in good faith request. 
The Borrower agrees that all secured property shall be subject to audit and
verification by or on behalf of the Bank at the sole expense of the Borrower.
The Borrower will at all times maintain, as minimum secured property hereunder,
secured property having an aggregate collateral value acceptable to the Bank,
which shall make such determination in good faith and in conformity with the
requirements of Section 5(b) below, and if the Borrower fails to do so (a) the
Borrower will, within three (3) days of receipt of written notification from the
Bank, reduce its unpaid advances or other Obligations as requested in writing by
the Bank or (b) the Borrower, upon the written request of the Bank, will
immediately deposit additional collateral and/or agree to additional security
interests satisfactory to the Bank.

 

4.                                       SECURITIES COLLATERAL  If item 2(a)
above is included in the secured property, Securities Collateral shall be given
to the Bank in aggregate principal amounts as required by the Bank and, if in
certificated or other tangible form, such Securities Collateral (or custodial
receipts for same acceptable to the Bank) shall be deposited with the Bank,
together with indorsements acceptable to the Bank.  In said connection, the Bank
will be deemed to be an entitlements holder of and in sole control, within the
meaning of Article 8 of the Uniform Commercial Code, of any Securities
Collateral, with full power to hold and dispose of same as financial assets
under Article 8 of the uniform Commercial Code (including, without limitation,
full power to exercise voting rights and to receive any income resulting from
stock splits, stock dividends, cash dividends or otherwise), and the Borrower
agrees to take and/or consent to such further actions as the Bank may deem
appropriate to take and maintain control over any Securities Collateral,
including obtaining the agreement of the issuer of any Securities Collateral to
comply with instructions originated by the Bank without further consent by the
Borrower and the agreement of any securities intermediary to comply with
entitlement orders originated by the Bank without further consent by the
Borrower. The Bank, upon the occurrence and during the continuation of an event
of default (should the Bank have not already accelerated the Obligations), may
retain any interest or principal payments, or dividends or other distributions,
collected by it as to such Securities Collateral and apply same against interest
or principal of the Obligations in its sole discretion.

 

5.                                       MORTGAGE COLLATERAL. The Borrower
acknowledges that the Bank is permitting it to retain in its possession all
Specific and Blanket Mortgage Collateral (together or separately the “Mortgage
Collateral”) for purposes of servicing, collection and foreclosure, and

 

3

--------------------------------------------------------------------------------


 

the Borrower acknowledges that the Borrower will hold such Mortgage Collateral,
and all proceeds and payments therefrom, in trust as the Bank’s security and for
the benefit and subject to the direction and control of the Bank, and upon the
following additional terms and conditions.

 

(a)                                  At the Bank’s request and sole option, the
Borrower shall immediately deliver to the Bank an Assignment of each item of
Mortgage Collateral in the Bank’s form for the same, Further, at the Bank’s
request and sole option, the Borrower will physically deliver to the Bank all
documentation as to Specific Mortgage Collateral and/or Blanket Mortgage
Collateral (including, without limitation, any participation certificates or
other evidence thereof) and/or endorse in favor of the Bank all or any portion
of same. Except as authorized by the Bank, the Borrower shall not withdraw any
Specific Mortgage Collateral prior to its payment in full of all Obligations.
The Borrower shall promptly notify the Bank in writing (i) whenever principal
payments in excess of ten percent (10%) of the remaining unpaid balance are made
by Borrower’s customers on any item of Specific Mortgage Collateral, (ii)
whenever any item of Specific Mortgage Collateral is paid off in full by
Borrower’s customers or involved in any foreclosure action, and/or (iii)
whenever any building on property serving as Specific Mortgage Collateral is
damaged by casualty or~ otherwise in excess of twenty-five percent (25%) of its
appraised value (if the Borrower does not reasonably believe that such building
can be promptly repaired). Such written notices shall not initially be required
where a Borrower’s Blanket Mortgage Collateral provides collateral for the
Obligations (i.e., if Sections 2(c) or 2(d) above has been Utilized by the
Borrower).

 

(b)                                 The aggregate of the (i) market value of
Securities Collateral and (ii) principal balances due under Mortgage Collateral
shall be maintained at all times by the Borrower in an amount not less than that
percentage of outstanding advances required by the Credit Policy.

 

(c)                                  Upon written direction from the Bank, the
Borrower will deposit all collections from Mortgage Collateral in a separate
bank account designated as required by the Bank as a Source of which to withdraw
interest and principal payments on the Obligations.

 

(d)                                 Unless and until otherwise directed in
writing by the Bank after the Occurrence of an event of default and only during
the continuation of such event of default (should the Bank have not accelerated
the maturity of the Obligation involved), the Borrower shall have the right to
make and retain all collecions from time to time coming due on Mortgage
Collateral, to execute and deliver satisfactions of or releases of such Mortgage
Collateral paid in full, and to take all necessary legal action to enforce
collection of delinquent payments, including foreclosure, without disclosing
this security arrangement and trust, and to use all collections so made by the
Borrower in its ordinary course of business.

 

(e)                                  (i) The Borrower shall keep and maintain
all Mortgage Collateral at all times free and clear of pledges, liens,
participation interests (unless taken or held by an affiliate of Borrower, of
which the Borrower owns or controls, directly or indirectly, 100% of the voting
stock of such affiliate), and encumbrances unless the Bank approves, or is
deemed to have approved, any such pledge, lien, participation interest or
encumbrance as provided in this Section 5(e)(i) Borrower shall promptly give the
Bank specific and detailed written notice of any security

 

4

--------------------------------------------------------------------------------


 

interest or participation in Mortgage Collateral taken by third party lenders,
affiliates or others.  If at the time of such notice, no Outstanding advances by
Bank to Borrower are secured either wholly or partially by collateral pledged by
Borrower or any affiliate of Borrower and if the Bank does not reply in Writing
to such notice by Borrower Within thirty (30) days following receipt of it, such
security interest or participation of a third party lender or affiliate shall be
deemed approved.

 

(ii)                                  Whenever it is commercially reasonable,
the Borrower shall obtain the Bank’s written approval prior to the actual sale
or transfer of (or the granting of any participation in) such Mortgage
Collateral.  However, in case of pledge of Blanket Mortgage Collateral (i.e.
notation by the Borrower of Sections 2(c) or 2(d) above), and if the Bank has
not yet demanded or acquired physical possession of documentation related to
such Mortgage Collateral, and when it is not commercially reasonable to obtain a
release of such Mortgage Collateral prior to the sale or transfer of mortgages,
then the Borrower is not required to comply with this subsection 5(e)(ii) of the
Agreement provided the Borrower submits to the Bank within ten (10) business
days after the contractual sale or transfer date, or any earlier sale or
transfer date, a properly executed original Notice and Release Request in which
the Borrower warrants to the Bank that an aggregate pledged mortgage portfolio
equal in book value to at least that percentage of outstanding advances required
by the Credit Policy still remains unsold and not participated in or encumbered
by others.

 

(f)                                    The buildings located on each mortgaged
property constituting Mortgage Collateral shall be covered by all risk hazard
insurance and by insurance against all other risks customary and generally
required by mortgage lenders in the area in which the mortgaged property is
located for the type of mortgage loan involved in an amount not less than the
unpaid balance due the Borrower by its customer on each such item of Mortgage
Collateral. The Borrower will cause such insurance policies to include the
Borrower and its “successors and assigns” as loss payee under a standard
mortgagee endorsement to evidence the Bank’s mortgagee/assignee interest therein
and, if the Bank so requires, to give the Bank ten (10) days prior notice of any
policy cancellation. At the Bank’s demand, the Borrower will physically deliver
to the Bank any such insurance policies. The Bank may cause any secured property
to be insured if the Borrower fails to do so, and any such expense shall be an
additional Obligation hereunder.

 

6.                                       WARRANTIES AND FURTHER COVENANTS.

 

(a)                                  Borrower hereby represents and warrants
that the Borrower and/or any pledging affiliate is the true and lawful owner of
all the Securities Collateral and/or Mortgage Collateral free and clear of all
claims, liens, encumbrances, rights of set-off, mortgages and security interests
of any nature whatsoever (except this security interest and as may be further
specified below) and Borrower covenants that it shall defend the Securities
Collateral and/or the Mortgage Collateral against the claims and demands of all
persons.

 

(b)                                 Borrower hereby represents and warrants that
(i) the existence of all necessary power to enter into and execute this
Agreement, (ii) this Agreement is not in violation

 

5

--------------------------------------------------------------------------------


 

of its Articles, Charter, Regulations or By-Laws, or of any federal, state or
local laws or administrative or judicial rulings, (iii) no consent or approval
of any securities exchange is necessary for the valid pledge of the Securities
Collateral under this Agreement, and (iv) this Agreement is enforceable in
accordance with its terms.

 

(c)                                  Borrower hereby represents and warrants
that it is either a member of the Bank or a qualified and eligible nonmember
mortgagee with full powers to borrow hereunder.

 

(d)                                 Borrower hereby agrees to execute and
deliver financing statements under the Uniform Commercial Code, and statements
or amendments thereof or supplements thereto, recordable Assignments of Mortgage
Collateral, and such other instruments as the Bank may from time to time require
in order to evidence, perfect, secure, preserve, protect and enforce the
security interest hereby granted. The Bank is hereby irrevocably appointed as
Attorney-in-Fact for the Borrower in all matters pertaining to all such
perfection, preservation, protection and enforcement and evidencing same
hereunder.

 

(e)                                  Borrower hereby represents and warrants
that to the best of its knowledge the secured property, including any property
subject to the lien of any mortgage Collateral, is free from any and all
environmental hazards. Borrower shall indemnify Bank, hold Bank harmless, and,
at the option of Bank, defend Bank with counsel satisfactory to Bank, from all
liabilities, costs, damages, claims or expenses (including attorneys’ fees and
environmental consultant’s fees), suffered, paid or incurred by Bank resulting
from or arising out of any requirement under any applicable federal, state or
local law, statute, regulation, order, judgment or decree requiring that any
release of a hazardous material, solid waste, pollutant or contaminant at any of
the secured property be remedied, cleaned up or lawfully disposed of.

 

(f)                                    Except as permitted under Section 5(e)
above, the Borrower hereby agrees that it shall not (i) sell, offer to sell or
otherwise transfer the secured property, nor pledge, mortgage or create, or
suffer to exist a security interest claim, lien, encumbrance, right of set-off
or other security interest or collateral assignment of any kind whatsoever in
the secured property or the proceeds or products thereof in favor of any person
other than the Bank without prior written consent of the Bank, or (ii) transfer
physical possession of notes and mortgages constituting Mortgage Collateral
hereunder to any third party or affiliate without the prior Written consent of
the Bank.

 

(g)                                 At any time that any advances to Borrower
are outstanding that are secured wholly or partially with collateral pledged by
an affiliate of Borrower pursuant to a PLEDGE AND SECURITY AGREEMENT (as
permitted under the Credit Policy), Borrower hereby agrees that it shall cause
such affiliate to comply with all terms and conditions of such PLEDGE AND
SECURITY AGREEMENT.

 

(h)                                 All taxes, assessments and governmental
charges levied or assessed or imposed upon or with respect to the secured
property, including any property subject to the lien of any Mortgage Collateral,
shall be paid and if Borrower fails to promptly pay such taxes, assessments or
governmental charges, Bank may (but shall not be required to) pay the same and
any such expense shall be an additional Obligation hereunder,

 

6

--------------------------------------------------------------------------------


 

(i)                                     Borrower will notify Bank promptly in
writing of any change in the location of its principal place of business or
jurisdiction of incorporation, Organization or formation. Borrower shall
promptly inform Bank of any change in location of any of the secured property
from the Borrower’s principal place of business or otherwise. Borrower shall
promptly respond to any inquire by Bank Concerning the location of Borrower’s
principal place of business, jurisdiction of incorporation, organization or
formation or the location of any of the secured property.

 

7.                                       EVENTS OF DEFAULT; ACCELERATION.  Any
one or more of the following shall constitute events of default hereunder (a)
default by Borrower in the payment or performance, when due or payable, of any
of the Obligations; (b) the making by the Borrower of any misrepresentation to
the Bank hereunder, or otherwise for the purpose of obtaining loan advances or
an extension of same; (c) failure of the Borrower after request by the Bank to
furnish promptly financial information or to permit promptly the inspection of
books or records; (d) failure of Borrower to perform or observe any of the
provisions of this Agreement or of any other instrument pertaining to the
Obligations or secured property (subject to a ten (10) day cure period after
written notice from the Bank is received by the Borrower); (e) issuance of an
injunction or attachment against property of the Borrower which the Bank in good
faith considers materially adverse to such Borrower’s financial condition; (f)
appointment of a receiver or liquidator of any part of the property of the
Borrower, or if the management of Borrower is assumed by any supervisory
authority; (g) the commencement by or against the Borrower of any proceeding
under any bankruptcy, arrangement, reorganization, insolvency or similar law for
the relief of debtors; (h) termination for any reason of Borrower’s membership
in the Bank or its status as a nonmember mortgagee and/or state housing finance
agency eligible for advances hereunder, (i) an event of default occurs under any
PLEDGE AND SECURITY AGREEMENT between any affiliate of Borrower and Bank (j) the
Occurrence of such a change in the condition or affairs (financial or otherwise)
of the Borrower, or of an affiliate Supplying secured property securing the
Obligations, as in the good faith opinion of the Bank impairs the Bank’s
security or increases its risk; or (k) if the Bank in good faith deems itself
insecure Upon occurrence of any of the events of default and failure by the
Borrower to cure within the applicable cure period, if any, any or all of the
Obligations shall, at the Option of the Bank and notwithstanding any time or
credit allowed by any instrument evidencing or document relating to the
Obligations, be immediately due and payable without notice or demand (except for
the events of default noted in Subsections (j) and (k) above, for which the Bank
must give written notice to the Borrower). The Bank may then, without first
resorting to any other property securing the Obligations from other parties
(including, without limitation, property provided by any affiliate of Borrower),
exercise arty one or more of the rights and remedies granted pursuant to this
Agreement and/or the Credit Policy and also exercise any or all of the rights
and remedies afforded to a secured party under the Uniform Commercial Code as
enacted in Ohio or the Borrower’s state of operation or to the Bank under the
Act. In case of any event of default hereunder, Borrower agrees upon the request
of the Bank, to promptly dissolve or cause the dissolution of any subsidiary or
affiliate providing secured property under a PLEDGE AND SECURITY AGREEMENT and
the distribution of such secured property to Borrower. Upon repossession or
recovery of the secured property by the Bank, it may, after reasonable written
notification to the Borrower, sell the secured property at public or private
sale, at which sale as the

 

7

--------------------------------------------------------------------------------


 

Bank may become the purchaser. The proceeds of sale of the secured property
shall be applied to the Obligations in such manner and order of priority the
Bank may determine. pending any such action, the Bank may liquidate the secured
property and/or continue to use and exercise rights of ownership pertaining to
the secured property. Borrower does hereby make, constitute and appoint Bank as
its true and lawful attorney-in-fact to deal with the secured property and, in
the Borrower’s name and stead to sell, assign, collect, compromise, settle and
release of record any portion of the secured property as fully as Borrower could
do if acting for itself. The Borrower hereby agrees to be liable to the Bank for
any deficiency that may result upon such liquidation and sale of the secured
property and waives all claims for damages by reason of any seizure,
repossession, retention, use or sale of said secured property. The requirement
of reasonable notice, if necessary, shall be met if such notice is mailed,
postage prepaid, to the first of the places of business of the Borrower shown in
this Agreement at least ten (10) days before the time of the sale or other
disposition. While exercising its rights as a secured party hereunder, including
use and receipt of benefits from the secured property, and provided the Bank’s
actions are commercially reasonable under the circumstances or do not constitute
negligence or willful misconduct, the Bank shall not be liable in any fashion to
the Borrower or third party (including without limitation Borrowers customers or
shareholders) for any damages arising from such use, or any obligations, duties
or liabilities of the Borrower in connection therewith (including without
limitation Borrowers contracts, agreements, guarantees, commitments or
warranties). Each of the rights, powers and remedies provided herein or now or
hereafter existing at law or in equity or otherwise shall be cumulative and
concurrent and shall be in addition to every other right, power or remedy
provided for in this Agreement or hereafter existing at law or in equity or
otherwise. The exercise of any such rights, powers or remedies shall not
preclude the simultaneous or later exercise of any or all other such rights,
powers or remedies.

 

8.                                       WAIVERS; CONTINUED LIABILITY. The Bank
shall not be deemed to have waived any of its rights in this Agreement or to the
secured property unless such waiver is in writing and signed by the Bank and
such waiver shall not operate as a waiver of any other default or of the same
default on a subsequent occasion. No renewal or extension of time of payment of
the Obligations at any rate of interest, no release, surrender, exchange or
modification of the secured property, no release of any person primarily or
secondarily liable on the Obligations (including any maker, endorser, guarantor
or surety), no delay in enforcement of payment of the Obligations and no delay,
omission or forbearance in exercising any right or power with respect to the
Obligations, the secured property, or this Agreement shall affect the liability
of the Borrower to the Bank.

 

9.                                       DURATION. The term of this Agreement
shall commence with the date hereof and end on the termination date, which is
the date when the Borrower has paid in full all of the Obligations secured
hereby, and either: (i) the Bank gives written notice to the Borrower that no
further advances are to be made hereunder, or (ii) the Borrower gives written
notice to the Bank that it does not intend to apply for further advances
hereunder. Until such termination, this Agreement shall be a continuing one, and
after such termination any liabilities hereunder of the Borrower to the Bank not
satisfied prior to such termination shall survive and remain in full force and
effect until satisfied.

 

10.                                 ATTORNEY-IN-FACT.  Borrower hereby appoints
the Bank its irrevocable

 

8

--------------------------------------------------------------------------------


 

attorney-in-fact, with full power of substitution, in its name or otherwise, but
at the Borrower’s sole cost and expense (i) to transfer any shares of stock or
Securities Collateral hereby or otherwise secured to Bank into the name of the
Bank or its designee or assignee, (ii) to endorse on behalf of the Borrower any
promissory notes or other instruments delivered by the Borrower to the Bank,
(iii) to execute and/or record such documents and instruments as the Bank, in
its sole judgment, deems necessary or appropriate to further evidence or perfect
or affect a transfer of the security interest granted to the Bank herein or
otherwise, and (iv) to record this Agreement as a power of attorney where the
Bank deems appropriate.

 

11.                                 NOTICE. (a) Any Written notice, approval, or
direction provided for in this Agreement to be given by the Bank to the Borrower
shall include and be satisfied by notice given to the Borrower by: (i) hand
delivery, regular first class mail, or any other form of physical delivery, or
(ii) facsimile, whether or not receipt of such facsimile is confirmed with the
Borrower or a follow-up hard copy is mailed or otherwise physically delivered to
the Borrower, and (b) any written notice provided for in this Agreement to be
given by the Borrower to the Bank shall only include and be satisfied by notice
given to the Bank by: (i) registered or certified mail (postage prepaid, return
receipt requested) or some other form of delivery whereby receipt is confirmed,
or (ii) facsimile, but only if receipt by the Bank is confirmed by the Borrower
and a follow-up hard copy is delivered to the Bank by the means specified in
subsection (b)(i) of this Section 11.

 

12.                                 GENERAL. All rights and liabilities
hereunder shall be governed and limited by and construed in accordance with the
Act and the laws of the State of Ohio (matters related to eligibility for
advances and the rate of interest assessed by the Bank on advances or other
Obligations shall be governed solely by the Act). This Agreement shall inure to
the benefit and bind the Bank and the Borrower and their respective successors
and assigns. Any provision hereof which may prove limited or unenforceable,
under any laws or judicial rulings shall not affect the validity or enforcement
of the remainder of the provision or of any other provision.

 

FEDERAL HOME LOAN BANK
OF CINCINNATI

 

Borrower:

 

 

 

 

 

NCB Savings Bank, FSB

By

/s/

 

(Name of Borrower

Its Senior Vice President

 

 

 

 

 

 

 

 

By:

/s/

 

BY

/s/

 

Its Assistant Vice President

 

 

Tom Schoettle

 

 

[Signature of Officer Authorized By

Dec 11 2002

 

Board to Execute this Agreement

 

 

 

 

 

 

 

 

BY:  Thomas Schoettle

 

9

--------------------------------------------------------------------------------


 

 

 

Type Name of Authorized Officer and Title

 

 

 

 

 

 

 

 

And

/s/

 

 

 

[Signature of Officer Authorized By

 

 

Board to Execute This Agreement]

 

 

 

 

 

 

 

 

Robert S. Grant, CEO

 

 

 

Type Name of Authorized Officer and Title

 

 

 

 

 

 

 

 

[IMPRESS CORPORATE SEAL HERE]

 

 

 

Witnesses of Signature of

 

 

Borrower’s Officers:

 

 

 

 

 

/s/

 

 

 

 

 

 

 

 

 

/s/

 

 

 

 

 

 

 

 

 

STATE OF OHIO

 

 

COUNTY OF Highland                                                      )S:

 

 

On this 1st Day of December, 2000 before me appeared Thomas Schoettle, to me
personally known, who being by me duly sworn, did say that he is President of
the above-named Borrower, a corporation; that the seal affixed to the foregoing
instrument is the seal of said corporation; that said instrument was signed and
sealed on behalf of said corporation by authority of its Board of Directors; and
said President acknowledged said instrument to be the free act and deed of said
corporation and his free act and deed as such officer, for the uses and purposes
in said instrument mentioned.

 

 

 

Notary Public

/s/

 

Nancy E. Green, State of Ohio, Highland County

My Commission expires on April 8, 2001

 

10

--------------------------------------------------------------------------------